EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robb D. Edmonds on 2021/03/10.
In conversation with applicant’s representative the agreement for the amendment of claim 1 and cancellation of claim 2 is reached. Claims 14-20 were cancelled previously.  The amendment of claim 1 is as follows:

Claim 1 is amended at the end of the third line (after the word “compound”) by adding the term “that comprises a tertiary amine and a hydroxyl group”.

Allowable Subject Matter
Claims 1 and 3-13 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Connor teaches a metal surface cleaning composition comprising a multifunctional alkaline amine compounds such as Mono, di & triethanolamine, diethylethanolamine and N,N-dimethyl ethanolamine (viewed as an alternative equivalent; 3: 64-66) ; [Table 5, Col.10: Composition 3], water; [Tables 4-5], wherein the pH of composition is within the range of 4-12; [4: 27-30]. The composition includes the embodiments which is free of chlorine or chlorinated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                             Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.R.A./Examiner, Art Unit 1767
2021/03/11                          

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767